DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's 2/7/22 arguments vis-à-vis rejections under 35 U.S.C. 112, simply stating that the rejections were addressed by the 2/7/22 claim amendments, have been fully considered and are persuasive in view of said amendments.  Said rejections are withdrawn.
Applicant's 2/7/22 arguments vis-à-vis prior art rejections employing McGarvey et al., US/2014/0042362 (published Feb 13, 2014) (“‘362”) as the primary reference therefor, stating in pertinent part that ‘362 is not drawn to (and does not teach or suggest) “decreasing polymerization fouling of polymeric foulant precursors as claimed” (Remarks at p. 8), have been fully considered but are not persuasive.  As shown in the rejections below, the cited prior art achieves the newly-claimed limitation of reducing the polymerization fouling of its polymeric foulant precursors.  Further, whether ‘362 is specifically concerned with such a problem or achieving such a result is moot vis-à-vis i) the anticipation rejections under 35 U.S.C. 102(a)(1) and ii) the obviousness rejections under 35 U.S.C. 103.  Regarding i), such an assertion is moot vis-à-vis anticipation rejections.  See MPEP 2131.05, citing, e.g., State Contracting & Eng’g Corp. v. Condotte America, Inc., 346 F.3d 1057, 1068 (Fed. Cir. 2003).  Regarding ii), Examiner’s rationale for applying or modifying references need not mirror applicant’s.  See MPEP 2145 II, citing, e.g., Ex parte Obiaya, 227 USPQ 58, 60 (BPAI 1985).  Said rejections, adjusted as necessitated by the 2/7/22 amendments, are re-asserted as proper.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 13, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGarvey et al., US/2014/0042362 (published Feb 13, 2014) (“‘362”) as illustrated by Asperger et al., US 4,143,119 (1979) (“Asperger”) and the 2009 Lepaumier et al. article (“Lepaumier”)1.  Regarding claims 1 and 3-4, ‘362 discloses “Effective amounts of circulating polysulfide ions can be achieved from the reaction between elemental sulfur and the HS- and/or S-2 ions to obtain corrosion control, as well as to manage cyanide and mercury levels[.]”  See ‘362 at, e.g., par. 8 and 39-44.  Corrosion is considered a type of fouling as it degrades and/or leaves undesired residues on equipment and piping.  ‘362 further “provides a method for in situ generation of polysulfide ions that includes providing a process stream including existing HS- and/or S2- ions, and introducing elemental sulfur to the process stream at suitable conditions to react with the HS- and/or S2- ions to generate polysulfide ions[;]” “process stream” is “broadly used to refer to any contained liquid or gas in connection with a chemical processing operation (e.g., a petrochemical refining operation).”  See id. at, e.g., par. 18 and 22.  The polysulfide is added to a circulating aq. absorbent stream that contains entrained acid gas(es) removed from a hydrocarbon stream (e.g. from petrochemical refining operations, which comprise hydrocarbons) by contacting the aq. absorbent with the hydrocarbon stream.  See id. at, e.g., par. 7, 21-22, 36-38, and 51-54; Fig. 1.  ‘362 also discloses “The scrubbing agent solvent for acid gas abatement of the fluid stream can be selected from, for example, an alkanolamine, a hydroxyamine, a metal hydroxide, a metal carbonate, a metal hydrated oxide, a metal bicarbonate, and the like[;]” MEA and DEA are See id. at, e.g., par. 10, 23-25, and 49.  ‘362’s alkanolamines themselves are considered to be “foulant precursors” as claimed because they can degrade during use in such acid scrubbing methods as ‘362’s.  See Asperger at, e.g., col. 3, ln. 63-67, col. 4, ln. 65 to col. 5, ln. 39; clm. 10.  Since the degradation products of alkanolamines such as ‘362’s MEA -and especially ‘362’s DEA- comprise polymeric materials, especially when utilized in the presence of CO2 as in ‘362’s method, ‘362’s alkanolamines (esp. its specifically-employed MEA and DEA) are reasonably considered to be polymeric foulant precursors as claimed, regardless of whether or not ‘362 terms them as such2.  See Lepaumier at, e.g., §3.1; Tables 1 and 3; Fig. 1; Schemes 1-3 and 5.
	Regarding Claim 2, ‘362 discloses that “The formerly lean amine scrubbing agent, having been loaded with hydrosulfide and/or disulfide ions upon reaction with H2S in the absorber tower (e.g., in the form of amine hydrosulfide), is now considered a rich amine process stream (60).”  See ‘362 at, e.g., par. 36; Fig. 1.  ‘362 also details that “The rich amine process stream is introduced to a flash drum (70), and then directed from the bottom of the flash drum (80) to a polysulfide generation vessel (90).”  See id. at, e.g., par. 37; Fig. 1.  Polysulfide ions are introduced into the rich amine circuit (see id.); rich and lean amine circuits are present.
	Regarding claim 13 and 15-16, ‘362 discloses that “Accordingly, one aspect of the presently discloses subject matter provides a method for in situ generation of polysulfide ions - and/or S2- ions, and introducing elemental sulfur to the process stream at suitable conditions to react with the HS- and/or S2- ions to generate polysulfide ions.” See id. at, e.g., par. 9.  Also, “The elemental sulfur for reaction with the SH- and/or S2- ions in the process stream can be provided in solid form, for example, a solid block, a collection of pellets or ground into a powder.”  See id. at, e.g., par. 34.

Claim Rejections - 35 USC § 102/103 and 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has 
Claims 17 and 24 rejected under 35 U.S.C 102(a)(1) as being anticipated by ‘362 as illustrated by Asperger and Lepaumier, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over the same3.  Regarding claim 17, ‘362 teaches that “acid gas abatement processes can result in the accumulation of heat stable salts (HSS) (for example, due to ingress of reactive contaminants and degradation of amine), which in itself can lead to higher corrosion rate and equipment damage.  HSS accumulation also ties up scrubbing agent solvents, reducing the available amount for acid gas absorption.  Management of HSS levels can be achieved through a reclamation process or replacement of part of the amine inventory with fresh, uncontaminated amine (bleed and feed or larger bulk replacement).”  See ‘362 at, e.g., par. 4.  At least some of the heat stable salts are reasonably expected to be in solution because they are stated to be corrosive (i.e. solids would not be reasonably expected to be especially corrosive on their own since their degree of contact, and thus reactivity, with the equipment -walls, nozzles, etc.- is much lower compared to materials in solution), and there is no mention that the HSS is entirely out of solution.  Claim 17 is reasonably expected to be met/present because the circulating aqueous amine solution is being partially replaced with fresh amine therefore removing the soluble products form the solution, and/or it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replenish the circulating aq. absorbent with fresh amine as taught by ‘362, to thereby achieve ‘362’s taught advantage of, inter alia, desirably managing HSS levels and thus reducing equipment corrosion/damage.  MPEP 2112 III & 2112.01; MPEP 2144.01.
Regarding claim 24, as at least some residual H2S (and thus polysulfide) would reasonably be expected to remain within ‘362’s regenerated absorbent (since quantitative liberation of H2S -and its accompanying polysulfide- from ‘362’s rich absorbent would not be reasonably presumed), and given ‘362’s disclosure that polysulfide is formed in situ in H2S-rich absorbent as detailed above, at least some polysulfide would reasonably be expected to be formed/introduced into ‘362’s circulating aq. amine solution in one or more of the claimed locations.  MPEP 2112 (regarding implicit disclosures).  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ‘362’s polysufide-bearing absorbent solution at any point in ‘362’s process, such as one or more of those claimed, given ‘362’s teaching of the advantageousness of the presence of polysulfide within ‘362’s absorbent solution to desirably “obtain corrosion control”, etc. (see ‘362 at, e.g., par. 8) since such corrosion would be a concern at any/all parts within ‘362’s process.  MPEP 2143 I.(G).

Claims 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘362 as illustrated by Asperger and Lepaumier, and as further illustrated by Al-Ghamdi et al., US 2018/0155633 (published 6-7-18) (“AG”), or, in the alternative, under 35 U.S.C. 103 as unpatentable over the same4.  Regarding claims 5-6, ‘362’s “process stream” -i.e. that which is  by contacting with aq. absorbent to remove acid gas(es) therefrom- may be a petrochemical stream as detailed above.  See ‘362 at, e.g., par. 7 and 21-22.  Although ‘362 is silent as to whether its petrochemical stream comprises the diolefins 1,3-butadiene and C5 dienes (e.g. isoprene, cyclopentadiene, etc.), AG states that such diolefins are typical petrochemical products (see AG at, e.g., par. 64-65); ‘362’s petrochemical stream is thus reasonably expected to comprise 1,3-butadiene and C5 dienes, and/or the foregoing would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  MPEP 2112 & 2112 III; MPEP 2144.01.

Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘362 as illustrated by Asperger and Lepaumier, and as further illustrated by the 2015 Groysman article, or, in the alternative, under 35 U.S.C. 103 as unpatentable over the same5.  Regarding claims 7-10, ‘362 discloses “As used herein, "process stream" is broadly used to refer to any contained liquid or gas in connection with a chemical processing operation (e.g. a petrochemical refining operation).”  See ‘362 at, e.g., par. 22. Although ‘362 is silent as to whether its petrochemical stream comprises the aldehydes such as methanal (i.e. formaldehyde, the simplest aldehyde, which would be “at once envisaged” by those of ordinary skill in the art when reading about aldehydes in Groysman, see MPEP 2131.02 III) and ketones such as propanone (i.e. acetone, the simplest ketone, which would be “at once envisaged” by those of ordinary skill in the art when reading about ketones in Groysman, see MPEP 2131.02 III), Groysman states that aldehydes and see Groysman at, e.g., p. 4, 1st par.); ‘362’s petrochemical stream is thus reasonably expected to comprise aldehydes (e.g. methanal) and ketones (e.g. propanone), and/or the foregoing would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  MPEP 2112 & 2112 III; MPEP 2144.01.

Claims 11-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over ‘362 as illustrated by Asperger and Lepaumier6.  Regarding claims 11-12, ‘362 teaches “A more recent corrosion control program contemplated for acid-gas treating facilities involves the addition of soluble sodium tetrasulfide to the circulating amine. This program was shown in lab and field studies to form protective iron sulfide layers on carbon steel to reduce corrosion rates.”  See ‘362 at, e.g., par. 5.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ “soluble” (i.e. aq.) sodium tetrasulfide (“ST”) as ‘362’s polysulfide, to achieve ‘362’s taught advantage of ST’s effectiveness in reducing equipment corrosion rates for its acid gas treatment process (and equipment).  MPEP 2143 C-D & G.  Even though ‘362 states that employing ST as an additive may be economically unfeasible (see ‘362 at, e.g., par. 5), the high cost of doing so would not necessarily make employing ST as its polysulfide nonobvious.  See MPEP 2145 VII, citing In re Farrenkopf, 713 F.2d 714, 718 (Fed. Cir. 1983) (holding that in view of a prior art reference’s teaching that addition of inhibitors to radioimmunoassay is the most convenient, but costliest solution to a stability problem, the additional expense associated with the addition of .
Regarding claim 23, while ‘362 does not specify the concentration of its polysulfide within its circulating aq. amine solution, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired/effective polysulfide concentration (e.g., by adjusting/varying the concentration and/or amount of aq. absorbent amine and H2S-bearing mixed gas employed, i.e. to “obtain corrosion control” per ‘362 at, e.g., par. 8), such as within the claimed range, via routine experimentation - it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456 (CCPA 1955).  The conclusion of obviousness is further supported by the lack of evidence in the application-as-filed showing the claimed concentration range to be critical.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ‘362 as illustrated by Asperger and Lepaumier, in view of McGarvey et al., US 2014/0093440 (published 4-3-14) (“‘440”)7.  Regarding claim 14, ‘362’s teachings and suggestions are as detailed above.  ‘362 teaches the in situ generation of polysulfide by “providing a process stream including existing HS- and/or S2- ions, and introducing elemental sulfur to the process stream at suitable conditions to react with the HS- and/or S2- ions to generate polysulfide ions.”  See ‘362 at, e.g., par. 9.  ‘362’s HS- and/or S2- ions are formed upon absorption into its aq. absorbent.  See id. at, e.g., par. electrochemically generate its polysulfide ions in situ, ‘440 so teaches.
‘440 teaches that, to reduce corrosion in aq. alkanolamine-based acid gas removal processes via the addition/presence of polysulfide ions (such as in ‘362), the polysulfide ions may be generated in situ by electrochemically oxidizing HS- and/or S2- ions (such as ‘362’s).  See ‘440 at, e.g., par. 9-14, 34, and 37-41.  ‘440 teaches that this method of in situ polysulfide generation desirably avoids forming extra HSS (‘362 at par. 4 states that HSS are problematic and necessitate the provision -and cost- of fresh make-up amine to manage/control HSS levels).  See ‘440 at, e.g., par. 41.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘362’s overall methodology by electrochemically generating its polysulfide in situ as taught by ‘440, to thereby achieve ‘440’s taught advantage of avoiding the undesirable formation of additional HSS (thus in turn alleviating the need for -and cost of- additional fresh make-up amine to control HSS levels), as well as eliminating ‘362’s need for -and cost of- supplying elemental S to generate the polysulfide in situ.  MPEP 2143 C-D & G.  Additionally and/or alternatively, since ‘362 and ‘440 each teach the appropriateness and effectiveness of their in situ methods of polysulfide generation as detailed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select and employ either in situ polysulfide generation method- selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, 675 F.2d 297 (CCPA 1982).
Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2022. Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Thus, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action will expire THREE MONTHS from the mailing date thereof.  If a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ March 21, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As Asperger and Lepaumier are merely cited to illustrate certain features/properties of ‘362’s alkanolamine(s) (e.g. MEA and/or DEA) despite ‘362’s silence thereon, rejection under 35 U.S.C. 102(a)(1) remains proper even though additional references are cited.  MPEP 2131.01.
        2 Since nomenclature differences, without more, do not give rise to non-obviousness, a fortiori they do not prevent rejection under AIA  35 U.S.C. 102(a) by otherwise-anticipatory prior art.  See Ex parte Stanley, 121 USPQ 621, 625 (BPAI 1958) (holding that mere nomenclature differences do not patentably distinguish a claim from the prior art), and Sellers v. Cofrode 35 F. 131 (C.C.E.D. Pa. 1888) (per curiam) (stating that a difference in naming “does not tend to distinguish”).  See also In re Skoner, 517 F.2d 947, 950 (CCPA 1975) (reaching conclusion so as to prevent “the allowance of claims drawn to unpatentable subject matter merely through the employment of descriptive language not chosen by the prior art”).
        	
        3 As Asperger and Lepaumier are merely cited to illustrate certain features/properties of ‘362’s petrochemical products despite ‘362’s silence thereon, rejection under 35 U.S.C. 102(a)(1) remains proper even though additional references are cited.  MPEP 2131.01.  As to the additional and/or alternative ground of rejection under 35 U.S.C. 103, Asperger and Lepaumier are not meant to be combined with ‘362, but are again merely cited as illustratory references detailed above and in fn. 1.
        4 NOTE: see fn. 1-2, above, vis-à-vis Asperger and Lepaumier.  As AG is merely cited to illustrate certain features/properties of ‘362’s petrochemical products despite ‘362’s silence thereon, rejection under 35 U.S.C. 102(a)(1) remains proper even though additional references are cited.  MPEP 2131.01.  As to the additional and/or alternative ground of rejection under 35 U.S.C. 103, neither Asperger, nor Lepaumier, nor AG are meant to be combined with ‘362, but are again merely cited as illustratory references as detailed above and in fn. 1 and 3.
        5 NOTE: see fn. 1-2, above, vis-à-vis Asperger and Lepaumier.  As Groysman is merely cited to illustrate certain features/properties of ‘362’s petrochemical products despite ‘362’s silence thereon, rejection under 35 U.S.C. 102(a)(1) remains proper even though additional references are cited.  MPEP 2131.01.  As to the additional and/or alternative ground of rejection under 35 U.S.C. 103, neither Asperger, nor Lepaumier nor Groysman are meant to be combined with ‘362, but are again merely cited as illustratory references as detailed above and in fn. 1 and 3.
        6 NOTE: Asperger and Lepaumier are not meant to be combined with ‘362, but are again merely cited as illustratory references detailed in fn. 1, above.
        7 NOTE: Asperger and Lepaumier are not meant to be combined with ‘362, but are again merely cited as illustratory references detailed in fn. 1, above.  ‘440 is meant to be combined with ‘362, however.